Citation Nr: 1612897	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1985.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

When this claim was before the Board in July 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

Allergic rhinitis is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an April 2008 letter, prior to the October 2008 rating decision on appeal.

The record also reflects that service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  In response to the July 2014 Board remand, the Veteran was also afforded a VA examination in January 2015.  A VA addendum opinion was obtained in March 2015.  The opinion was rendered following a review of the Veteran's pertinent history and is properly supported.  The Board finds the January 2015 VA examination report with the March 2015 addendum is in compliance with the Board's remand directive and is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In April 2008, the Veteran claimed service connection for rhinitis.

A January 1981 service treatment record (STR) shows an assessment of rule out beta strep for the Veteran's sinus drainage and sore throat.  A September 1981 STR shows that the Veteran complained of a productive cough, yellow sputum, and moderate congestion, and was assessed with an upper respiratory infection, rule out strep.  A June 1982 STR reports the Veteran had a mild upper respiratory infection due to symptoms of sore throat, cough, and congestion for a few days.  A December 1983 STR shows that the Veteran reported sinus drainage and cough for two weeks and was assessed with rhinitis and pharyngitis tonsillitis.  The Veteran's January 1985 separation examination was negative for any nose, sinus, mouth, or throat abnormalities.

A March 2005 private treatment record notes that the Veteran had flu-like symptoms of sore throat, runny nose, sneezing, body aches, ear itching, and pain by the eyes.

An April 2008 VA treatment note indicates the Veteran was positive for allergic rhinitis.  

An October 2009 private treatment record reflects that the Veteran complained of a burning throat and congestion that was diagnosed as strep and pharyngitis.  An April 2010 private treatment record shows an assessment of allergic rhinitis for sore throat, runny nose, congested head, sneezing, and itchy, watery eyes.  A May 2010 private treatment record notes a history of allergic rhinitis treated with Claritin.  A November 2010 private treatment record shows an assessment of pharyngitis.

In a January 2015 VA examination, the Veteran reported a history of occasional colds and sore throats in active duty, no medical care for any chronic rhinitis after separation from service, and that he currently had symptoms of a runny nose when it was cold and occasionally sneezed, with seasonal allergy symptoms.  The examiner opined that the Veteran's current allergic rhinitis was less likely than not related to service because the Veteran did not have allergic rhinitis in service and was not diagnosed until 2008, many years after separation from service.  The examiner explained that the rhinitis that was noted in STRS was associated with acute upper respiratory infections and was a symptom of the infection rather than a primary condition.  The examiner noted that recurrent symptoms of rhinitis occur sporadically during a cold as an associated symptom, whereas allergic rhinitis is a seasonal condition that varied year to year.  The examiner concluded that the Veteran's in-service rhinitis was the result of a viral infectious process and was not seasonal.  In a March 2015 VA addendum opinion, the examiner clarified that the Veteran's records were thoroughly reviewed.

After careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  The evidence of record fails to show that the Veteran's allergic rhinitis is etiologically related to service.  In this regard, the Board finds that the January 2015 VA opinion that allergic rhinitis was not related to in-service rhinitis was properly supported as it is based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Therefore, the Board has found the VA medical opinion to be highly probative evidence against the claim.

The Board acknowledges that the Veteran may sincerely believe his allergic rhinitis is related to active service, but there is no indication that he possesses the medical expertise required to provide a competent opinion concerning the etiology of his allergic rhinitis.  Moreover, as explained above, the medical evidence of record does not show a diagnosis of allergic rhinitis prior to 2008, the Veteran has not contended that he sought treatment for allergic rhinitis prior to 2008, and the probative VA medical opinion indicates that it is not related to service.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for allergic rhinitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


